DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments/Remarks
Applicant’s Arguments/Remarks filed 06/28/2022 in response to the restriction requirement filed 05/24/2022 have been considered and are persuasive. Therefore, all claims in non-elected Group II (claims 14-15) will be examined along with the claims of Group I (claims 1-13).

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 04/24/2020 & 12/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the web storage carriage (claims 7 & 8) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 12, & 14 are objected to because of the following informalities:  
Claim 3 recites, “A assembly according to Claim 1…” However, it appears that the claim should instead recite, “The assembly according to Claim 1…”
Claim 12 recites the term “glueing,” however, it appears that the term should read “gluing.”
Claim 14, ln 13 recites, “…a glue application device for glueing the corrugated web…” However, it appears that the passage should recite, “…a glue application device for glueing the corrugated web…”
Appropriate correction is required.

Claim Interpretation – 35 USC §112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1, 13, and 14, “first unrolling device” (because A – “first unrolling device” is the placeholder/nonce term, B – “for unrolling a first material web from at least one first material web roll” designates the function, and C – no additional structure is provided in the claim body, thus “first unrolling device” is understood as equivalent to “means for unrolling a first material web from at least one first material web roll”). A review of the specification suggests that the corresponding structure is a mill roll stand (Fig 1, #7/#9/#13/#16) as is recognized by one of ordinary skill in the art or equivalent.
Regarding claims 1, 13, and 14, “second unrolling device” (because A – “second unrolling device” is the placeholder/nonce term, B – “for unrolling a second material web from at least one second material web roll” designates the function, and C – no additional structure is provided in the claim body, thus “second unrolling device” is understood as equivalent to “means for unrolling a second material web from at least one second material web roll”). A review of the specification suggests that the corresponding structure is a mill roll stand (Fig 1, #7/#9/#13/#16) as is recognized by one of ordinary skill in the art or equivalent.
Regarding claims 1, 13, and 14, “fluting device” (because A – “fluting device” is the placeholder/nonce term, B – “for fluting the first material web to form a corrugated web” designates the function, and C – no additional structure is provided in the claim body, thus “fluting device” is understood as equivalent to “means for fluting the first material web to form a corrugated web”). A review of the specification suggests that the corresponding structure is a first and second fluted roller (Fig 1, #22/#23) or equivalent.
Regarding claims 1, 13, and 14, “glue application device” (because A – “glue application device” is the placeholder/nonce term, B – “for gluing the corrugated web” designates the function, and C – no additional structure is provided in the claim body, thus “glue application device” is understood as equivalent to “means for gluing the corrugated web”). A review of the specification suggests that the corresponding structure is a glue application roller (Fig 1, #25), a glue metering roller (Fig 1, #26), and a glue container (Fig 1, #27) or equivalent.
Regarding claims 1, 13, and 14, “pressing device” (because A – “pressing device” is the placeholder/nonce term, B – “for pressing the glued corrugated web and the second material web against one another to form a corrugated web” designates the function, and C – no additional structure is provided in the claim body, thus “pressing device” is understood as equivalent to “means for pressing the glued corrugated web and the second material web against one another to form a corrugated web”). A review of the specification suggests that the corresponding structure is a pressing band device, comprising two pressing band deflecting rollers (Fig 1, #28) or equivalent.
Regarding claims 1, 13, and 14, “first transverse position detecting device” (because A – “first transverse position detecting device” is the placeholder/nonce term, B – “for detecting a respective first transverse position of the first material web to produce first transverse position signals of the first material web” designates the function, and C – no additional structure is provided in the claim body, thus “first transverse positioning device” is understood as equivalent to “means for detecting a respective first transverse position of the first material web to produce first transverse position signals of the first material web”). A review of the specification suggests that the corresponding structure is a light grid, sensor, camera, ultrasonic detecting device or infrared detecting device (see specification Pg. 8, ln 1-2) or equivalent.
Regarding claims 1, 13, and 14, “second transverse position detecting device” (because A – “second transverse positioning device” is the placeholder/nonce term, B – “for detecting a respective second transverse position of the second material web to produce second transverse position signals of the second material web” designates the function, and C – no additional structure is provided in the claim body, thus “second transverse position detecting device” is understood as equivalent to “means for detecting a respective second transverse position of the second material web to produce second transverse position signals of the second material web”). A review of the specification suggests that the corresponding structure is a light grid, sensor, camera, ultrasonic detecting device or infrared detecting device (see specification Pg. 8, ln 11-13) or equivalent.
Regarding claim 5, “receiving device” (because A – “receiving positioning device” is the placeholder/nonce term, B – “for receiving the at least one second material web roll” designates the function, and C – no additional structure is provided in the claim body, thus “receiving device” is understood as equivalent to “means for receiving the at least one second material web roll”). A review of the specification suggests that the corresponding structure is receiving parts (Fig 1, #41 – support arms) or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, ln 1 recites, “wherein, if appropriate, the signal processing unit initiates an adjustment of the second material web…” However, the bounds of what one of ordinary skill in the art would recognize is an “appropriate” trigger for adjustment is not clear from the language of the claim. Claim 1, ln 39-46 (part f. iv.) describes a potential “appropriate” trigger for the signal processing unit to initiate an adjustment of the second material web; but does not necessarily represent every “appropriate” trigger.
Regarding claim 12, ln 4-5 recites, “wherein the signal processing unit… if appropriate, initiates a displacement of the at least one glue dam…” as outlined above, the bounds of what one of ordinary skill in the art would recognize is an “appropriate” trigger for adjustment is not clear from the language of the claim. Claim 1, ln 39-46 (part f. iv.) describes a potential “appropriate” trigger for the signal processing unit to initiate an adjustment of the second material web; but does not necessarily represent every “appropriate” trigger.
For purposes of rejection for claims 9 and 12 above, the “appropriate” trigger as described in claim 1, part 4, part iv will be used; but is recognized that this may not be the only “appropriate” trigger.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuno (US 4,392,910) in view of Fischer (US 2015/0291380 A1).
Regarding claim 1, Tokuno teaches an assembly (See assembly in Fig 1), comprising
a) a first unrolling device (Fig 1, #1 - 'first mill roll stand') for unrolling a first material web (Fig 1, #2) from at least one first material web roll (See Fig 1 illustrating a web of material located on the first unrolling device {#1}),
b) a second unrolling device (Fig 1, #8 - 'second mill roll stand') for unrolling a second material web (Fig 1, #7) from at least one second material web roll (See Fig 1 illustrating a web of material located on the second unrolling device {#8}),c) a device (Fig 1, #3 - 'single facer') for producing a corrugated board web (Fig 1, #14 - 'corrugated fiberboard'), wherein the device for producing a corrugated board web which is laminated on one side has 
i. a fluting device (Fig 1, #4/#5 - 'upper/lower corrugating roller') for fluting the first material web (Fig 1, #2) to form a corrugated web (Fig 1, #2. See col 2, ln 10-15), 
ii. a glue application device (Fig 1, #6 - 'glue roll') for gluing the corrugated web (Fig 1, #2), 
iii. a pressing device (Fig 1, #13 - 'press roll') for pressing the glued corrugated web (Fig 1, #2) and the second material web (Fig 1, #7) against one another to form a corrugated board web (Fig 1, #14), and
iv. an exit (Fig 1, #15/#16 - 'vertical conveyor/low-speed belt conveyor') for the corrugated board web (Fig 1, #14),
d) a first transverse position detecting device (Fig 1, #45a - 'first edge detector'), upstream the fluting device in conveying direction of the first material web (See Fig 1 illustrating that the first transverse position detecting device {#45a} is located upstream of the fluting device {#4/#5} in the conveying direction of the first material web {#2}), for detecting a respective first transverse position of the first material web to produce first transverse position signals of the first material web (See col 3, ln 62-64 & col 4, ln 38-41),
e) a second transverse position detecting device (Fig 1, #45b - 'second edge detector'), upstream the pressing device in conveying direction of the second material web (See Fig 1 illustrating that the second transverse position detecting device {#45b} is located upstream of the pressing device {#13} in the conveying direction of the second material web {#7}), for detecting a respective second transverse position of the second material web to produce second transverse position signals of the second material web (See col 3, ln 64-66 & col 4, ln 38-41), and
f) a signal processing unit (Fig 4, #101/#104 - 'computing unit/comparator'), which 
i. is in signalling connection with the first transverse position detecting device for receiving the first transverse position signals of the first material web (See col 4, ln 38-46. See further Fig 4 illustrating that the signal processing unit {#101/#104} is in signalling connecting with the first transverse position detecting device {#45a}), 
ii. is in signalling connection with the second transverse position detecting device for receiving the second transverse position signals of the second material web (See col 4, ln 38-46. See further Fig 4 illustrating that the signal processing unit {#101/#104} is in signalling connecting with the second transverse position detecting device {#45b}), 
iii. is in signalling connection with the second unrolling device (See col 4, ln 33-37 describing that the second unrolling device {#8} is in signal communication with the signal processing unit {#101/#104} for a controlling operation), and 
iv. when a transverse deviation between the first material web and the second material web is established on basis of the first and second transverse position signals over a setpoint value, is capable of actuating the second unrolling device in such a way that the second material web in the device for producing a corrugated board web which is laminated on one side is displaced in its transverse direction to reduce the transverse deviation (See col 4, ln 1-15 describing the determination of a position of the first material web. See col 3, ln 62-68 describing that both the first material web {#2} and the second material web {#7} have detectors {#45a/#45b} for determining the position of the webs. See col 4, ln 38-46 describing that the signals from the first and second edge detectors {#45a/#45b} are inputted to a computing unit {#101}. See col 5, ln 60 - col 6, ln 6 describing the actuating of the second unrolling device, via threaded shafts {#29a/#29b}, to reduce the transverse deviation).
	Tokuno does not specifically teach a device for producing a corrugated board web which is laminated on one side from the first material web and the second material web or that the pressing device for pressing the glued corrugated web and the second material web to form a corrugated board web which is laminated on one side.
	Fischer teaches a device for producing a corrugated board web which is laminated on one side from the first material web and the second material web (See ¶ [0045] & [0055] describing the production of a corrugated board web {#40} which is laminated on one side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno to incorporate the teachings of Fischer to include the formation of a corrugated board web which is laminated on one side with the motivation of providing lamination to a formed web to provide protection to the finished web product.

Regarding claim 2, Tokuno further discloses wherein the first transverse position detecting device is positioned upstream of the device for producing a corrugated board web which is laminated on one side in conveying direction of the first material web (See Fig 1 illustrating that the first transverse position detecting device {#45a} is located upstream of the device for producing a corrugated board {#3}. Tokuno as modified by Fischer teaches the production of a corrugated board web which is laminated on one side).

Regarding claim 3, Tokuno further discloses wherein the second transverse position detecting device is positioned upstream of the device for producing a corrugated board web which is laminated on one side in conveying direction of the second material web (See Fig 1 illustrating that the second transverse position detecting device {#45b} is located upstream of the device for producing a corrugated board {#3}. Tokuno as modified by Fischer teaches the production of a corrugated board web which is laminated on one side).

Regarding claim 4, Tokuno further discloses wherein the second unrolling device is formed as a splicing device (See Fig 1, #9 - 'splicer') for producing an endless second material web (See col 2, ln 16-32 describing the production of an endless second material web {#7} which is further illustrated in Fig 1).

Regarding claim 5, Tokuno further discloses wherein the second unrolling device has at least one receiving device (See Fig 2, #30a - 'support arms') for receiving the at least one second material web roll (See Fig 2 illustrating the receiving device {#30a} receiving a material web roll. See further col 2, ln 59-66), wherein the at least one receiving device is displaceable with respect to a basic position for displacing the second material in its transverse direction in dependence on the transverse deviation in the for producing a corrugated board web which is laminated on one side (See col 2, ln 59-66 describing that the receiving device is displaceable {via 'threaded shaft' - #29a} in a transverse direction with respect to a basic position. Tokuno as modified by Fischer teaches the production of a corrugated board web which is laminated on one side).

Regarding claim 6, Tokuno further discloses wherein the at least one receiving device is at least one of shiftable and tiltable with respect to a basic position for displacing the second material web in its transverse direction in dependence on the transverse deviation in the device for producing a corrugated board web which is laminated on one side (See col 2, ln 59-66 describing that the receiving device is displaceable - shiftable - {via 'threaded shaft' - #29a} in a transverse direction with respect to a basic position {basic position shown in Fig 2}).

Regarding claim 7, Tokuno does not specifically teach does not specifically teach wherein the second unrolling device has a displaceable material web storage carriage for storing the second material web, wherein the material web storage carriage is at least partially displaceable with respect to a basic position for displacing the second material web in its transverse direction in dependence on the transverse deviation in the device for producing a corrugated board web which is laminated on one side.
	Fischer teaches wherein the second unrolling device has a displaceable material web storage carriage (See Figs 3 & 4. See further Figs 3-4, #72) for storing the second material web (See ¶ [0005] - "...a storage carriage which comprises at least one deflection roller to deflect the endless material web, and is displaceable along a displacement path between a first end position and a second end position to form or loosen material web loops of the endless material web, wherein the at least one deflection roller has a respective central longitudinal axis, and is tiltable between a first tilt end position and a second tilt end position by tilting the respective central longitudinal axis to influence a running direction of the endless material web..."), wherein the material web storage carriage is at least partially displaceable with respect to a basic position (See ¶ [0021] & [0079]) for displacing the second material web in its transverse direction in dependence on the transverse deviation in the device for producing a corrugated board web which is laminated on one side (See ¶ [0079] - "...The storage carriage 72 is displaceable between a first end position and a second end position. It is displaceable in opposite displacement directions 74, 75. In the first end position, the storage carriage 72 is adjacent to an outlet 76 of the endless first material web 17 while in the second end position, the storage carriage 72 is spaced, in other words remote from the outlet 76. In FIG. 4, the storage carriage 72 is shown in an intermediate position between the two end positions." See further Figs 3 & 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno to incorporate the teachings of Fischer to include a displaceable material web storage with the motivation of providing a structure to form loosened material web loops of an endless material web, as recognized by Fischer in the abstract. The formation of a loosened material web would minimize issues caused by downtime of the unrolling device or from loading in new webs of material.

Regarding claim 8, Tokuno does not specifically teach does not specifically teach wherein the material web storage carriage is at least one of shiftable and tiltable with respect to a basic position for displacing the second material web in its transverse direction in dependence on the transverse deviation in the for producing a corrugated board web which is laminated on one side.
	Fischer teaches wherein the material web storage carriage is at least one of shiftable and tiltable with respect to a basic position for displacing the second material web in its transverse direction in dependence on the transverse deviation in the for producing a corrugated board web which is laminated on one side (See ¶'s [0005] & [0094] describing that the web storage carriage is tiltable with respect to a basic position. See further the tilting of the web storage carriage from Figs 5 to 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno to incorporate the teachings of Fischer to include a displaceable material web storage with the motivation of providing a structure to form loosened material web loops of an endless material web, as recognized by Fischer in the abstract. The formation of a loosened material web would minimize issues caused by downtime of the unrolling device or from loading in new webs of material.

Regarding claim 9, Tokuno further discloses wherein, if appropriate, the signal processing unit initiates an adjustment of the second material web in its second transverse position to the first transverse position of the first material web (See col 4, ln 1-15 describing the determination of a position of the first material web. See col 3, ln 62-68 describing that both the first material web {#2} and the second material web {#7} have detectors {#45a/#45b} for determining the position of the webs. See col 4, ln 38-46 describing that the signals from the first and second edge detectors {#45a/#45b} are inputted to a computing unit {#101}. See col 5, ln 60 - col 6, ln 6 describing the actuating of the second unrolling device, via threaded shafts {#29a/#29b}, to reduce the transverse deviation).

Regarding claim 10, Tokuno further discloses wherein the signal processing unit is capable of actuating the first unrolling device in such a way that at least one side edge of the first material web is spaced from outer grooves of at least one fluted roller of the fluting device (See col 3, ln 12-22 describing the adjustment of the first unrolling device via shaft moving unit {#32a}. See further col 5, ln 60 - col 6, ln 10 describing the processing unit controlling the movement of the moving units {#32a/#32b} and by extension, the position of the material web with respect to the outer grooves of the fluted roller), wherein the outer grooves of the respective fluted roller cut a fluting of this fluted roller (See col 2, ln 10-15 describing the formation of corrugations on a web of material that passes through a pair of corrugating rolls {#4/#5}).

Regarding claim 11, Tokuno further discloses wherein, for establishing the transverse deviation, the signal processing unit calculates a difference between a middle of the first material web with respect to its transverse direction and a middle of the second material web with respect to its transverse direction in the device for producing a corrugated board web which is laminated on one side (See col 4, ln 16-27 describing the use of a photocell {Fig 3, #51} located in the 'center' used to determine the presence of the material web. See further col 5, ln 60 - col 6, ln 10 describing the controlling of the positioning of the first material web wherein the positioning utilizes feedback from the center-detecting photocell {#51 during the controlling process).

Regarding claim 13, Tokuno teaches a corrugator plant with at least one assembly (See assembly in Fig 1), comprising 
a) a first unrolling device (Fig 1, #1 - 'first mill roll stand') for unrolling a first material (Fig 1, #2) from at least one first material web roll (See Fig 1 illustrating a web of material located on the first unrolling device {#1}),
b) a second unrolling device (Fig 1, #8 - 'second mill roll stand') for unrolling a second material web (Fig 1, #7) from at least one second material web roll (See Fig 1 illustrating a web of material located on the second unrolling device {#8}),
c) a device (Fig 1, #3 - 'single facer') for producing a corrugated board web (Fig 1, #14 - 'corrugated fiberboard'), wherein the device for producing a corrugated board web (Fig 1, #14 - 'corrugated fiberboard') which is laminated on one side has 
i. a fluting device (Fig 1, #4/#5 - 'upper/lower corrugating roller') for fluting the first material web (Fig 1, #2) to form a corrugated web (Fig 1, #2. See col 2, ln 10-15), 
ii. a glue application device (Fig 1, #6 - 'glue roll') for gluing the corrugated web (Fig 1, #2), 
iii. a pressing device (Fig 1, #13 - 'press roll') for pressing the glued corrugated web (Fig 1, #2) and the second material web (Fig 1, #7) against one another to form a corrugated board web (Fig 1, #14), and
iv. an exit (Fig 1, #15/#16 - 'vertical conveyor/low-speed belt conveyor') for the corrugated board (Fig 1, #14),
d) a first transverse position detecting device (Fig 1, #45a - 'first edge detector'), upstream the fluting device in conveying direction of the first material web (See Fig 1 illustrating that the first transverse position detecting device {#45a} is located upstream of the fluting device {#4/#5} in the conveying direction of the first material web {#2}), for detecting a respective first transverse position of the first material web to produce first transverse position signals of the first material web (See col 3, ln 62-64 & col 4, ln 38-41),
e) a second transverse position detecting device (Fig 1, #45b - 'second edge detector'), upstream the pressing device in conveying direction of the second material web (See Fig 1 illustrating that the second transverse position detecting device {#45b} is located upstream of the pressing device {#13} in the conveying direction of the second material web {#7}), for detecting a respective second transverse position of the second material web to produce second transverse position signals of the second material web (See col 3, ln 64-66 & col 4, ln 38-41), and
f) a signal processing unit (Fig 4, #101/#104 - 'computing unit/comparator'), which
i. is in signalling connection with the first transverse position detecting device for receiving the first transverse position signals of the first material web (See col 4, ln 38-46. See further Fig 4 illustrating that the signal processing unit {#101/#104} is in signalling connecting with the first transverse position detecting device {#45a}), 
ii. is in signalling connection with the second transverse position detecting device for receiving the second transverse position signals of the second material web (See col 4, ln 38-46. See further Fig 4 illustrating that the signal processing unit {#101/#104} is in signalling connecting with the second transverse position detecting device {#45b}), 
iii. is in signalling connection with the second unrolling device (See col 4, ln 33-37 describing that the second unrolling device {#8} is in signal communication with the signal processing unit {#101/#104} for a controlling operation), and 
iv. when a transverse deviation between the first material and the second material web is established on basis of the first and second transverse position signals over a setpoint value, is capable of actuating the second unrolling device in such a way that the second material web in the device for producing a corrugated board web which is laminated on one side is displaced in its transverse direction to reduce the transverse deviation (See col 4, ln 1-15 describing the determination of a position of the first material web. See col 3, ln 62-68 describing that both the first material web {#2} and the second material web {#7} have detectors {#45a/#45b} for determining the position of the webs. See col 4, ln 38-46 describing that the signals from the first and second edge detectors {#45a/#45b} are inputted to a computing unit {#101}. See col 5, ln 60 - col 6, ln 6 describing the actuating of the second unrolling device, via threaded shafts {#29a/#29b}, to reduce the transverse deviation).
	Tokuno does not specifically teach a device for producing a corrugated board web which is laminated on one side from the first material web and the second material web or that the pressing device for pressing the glued corrugated web and the second material web to form a corrugated board web which is laminated on one side.
	Fischer teaches a device for producing a corrugated board web which is laminated on one side from the first material web and the second material web (See ¶ [0045] & [0055] describing the production of a corrugated board web {#40} which is laminated on one side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno to incorporate the teachings of Fischer to include the formation of a corrugated board web which is laminated on one side with the motivation of providing lamination to a formed web to provide protection to the finished web product.

Regarding claim 14, Tokuno teaches a method (See assembly/method in Fig 1), comprising the steps of 
- unrolling a first material web (Fig 1, #2) from at least one first material web roll (See Fig 1 illustrating a web of material located on the first unrolling device {#1}) by means of a first unrolling device (Fig 1, #1 - 'first mill roll stand'),
- unrolling a second material web (Fig 1, #7) from at least one second material web roll (See Fig 1 illustrating a web of material located on the second unrolling device {#8}) by means of a second unrolling device (Fig 1, #8 - 'second mill roll stand'),
- producing a corrugated board web (Fig 1, #14 - 'corrugated fiberboard') by means of a device (Fig 1, #3 - 'single facer') for producing a corrugated board web (Fig 1, #14 - 'corrugated fiberboard'), wherein the device for producing a corrugated board web has 
-- a fluting device (Fig 1, #4/#5 - 'upper/lower corrugating roller') for fluting the first material web (Fig 1, #2) to form a corrugated web (Fig 1, #2. See col 2, ln 10-15),
-- a glue application device (Fig 1, #6 - 'glue roll') for glueing the corrugated web (Fig 1, #2),
-- a pressing device (Fig 1, #13 - 'press roll') for pressing the glued corrugated web (Fig 1, #2) and the second material web (Fig 1, #7) to form the corrugated board web (Fig 1, #14), and
-- an exit (Fig 1, #15/#16 - 'vertical conveyor/low-speed belt conveyor') for the corrugated board web (Fig 1, #14),
- detecting a respective first transverse position of the first material web to produce first transverse position signals of the first material web (See col 3, ln 62-64 & col 4, ln 38-41) by means of a first transverse position detecting device (Fig 1, #45a - 'first edge detector') preceding the fluting device in conveying direction of the first material web (See Fig 1 illustrating that the first transverse position detecting device {#45a} is located upstream of the fluting device {#4/#5} in the conveying direction of the first material web {#2}),
- detecting a respective second transverse position of the second material web to produce second transverse position signals of the second material web (See col 3, ln 64-66 & col 4, ln 38-41) by means of a second transverse position (Fig 1, #45b - 'second edge detector') detecting device upstream the pressing device in conveying direction of the second material web (See Fig 1 illustrating that the second transverse position detecting device {#45b} is located upstream of the pressing device {#13} in the conveying direction of the second material web {#7}), and
- receiving the first transverse position signals of the first material web and the second transverse position signals of the second material web (See col 4, ln 38-46. See further Fig 4 illustrating that the signal processing unit {#101/#104} is in signalling connecting with the first and second transverse position detecting device {#45a/#45b}) by a signal processing unit (Fig 4, #101/#104 - 'computing unit/comparator'), which is in signalling connection with the second unrolling device (See col 4, ln 33-37 describing that the second unrolling device {#8} is in signal communication with the signal processing unit {#101/#104} for a controlling operation), and
- when a transverse deviation between the first material and the second material web over a setpoint value is established on the basis of the first and second transverse position signals, actuating the second unrolling in such a way that the second material web in the device for producing a corrugated board web which is laminated on one side is displaced in its transverse direction to reduce the transverse deviation (See col 4, ln 1-15 describing the determination of a position of the first material web. See col 3, ln 62-68 describing that both the first material web {#2} and the second material web {#7} have detectors {#45a/#45b} for determining the position of the webs. See col 4, ln 38-46 describing that the signals from the first and second edge detectors {#45a/#45b} are inputted to a computing unit {#101}. See col 5, ln 60 - col 6, ln 6 describing the actuating of the second unrolling device, via threaded shafts {#29a/#29b}, to reduce the transverse deviation).
	Tokuno does not specifically teach a device for producing a corrugated board web which is laminated on one side from the first material web and the second material web or that the pressing device for pressing the glued corrugated web and the second material web to form a corrugated board web which is laminated on one side.
	Fischer teaches a device for producing a corrugated board web which is laminated on one side from the first material web and the second material web (See ¶ [0045] & [0055] describing the production of a corrugated board web {#40} which is laminated on one side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno to incorporate the teachings of Fischer to include the formation of a corrugated board web which is laminated on one side with the motivation of providing lamination to a formed web to provide protection to the finished web product.

Regarding claim 15, Tokuno further discloses wherein the signal processing unit actuates the first unrolling device in such a way that at least one side edge of the first material web is spaced from outer grooves of at least one fluted roller of the fluting device (See col 3, ln 12-22 describing the adjustment of the first unrolling device via shaft moving unit {#32a}. See further col 5, ln 60 - col 6, ln 10 describing the processing unit controlling the movement of the moving units {#32a/#32b} and by extension, the position of the material web with respect to the outer grooves of the fluted roller), wherein the outer grooves of the respective fluted roller cut a fluting of this fluted roller (See col 2, ln 10-15 describing the formation of corrugations on a web of material that passes through a pair of corrugating rolls {#4/#5}).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuno in view of Fischer, and in further view of Ishibuchi (EP 1757548 A1).
Regarding claim 12, Tokuno in view of Fischer teaches a web forming device (Fig 1) with a glue roll (#6) to apply glue to webs of material prior to pressing the webs together (See col 3, ln 10-45).
	However, Tokuno in view of Fischer does not specifically teach wherein the glue application device has at least one glue dam for lateral delimitation of the glueing of the first material web, wherein the signal processing unit is in signalling connection with at least one glue dam displacement drive and, if appropriate, initiates a displacement of the at least one glue dam in dependence on the established transverse position of at least one of the first material web and the second material web.
	Ishibuchi teaches wherein the glue application device has at least one glue dam (See Fig 12, #205/#206 - 'paste dams') for lateral delimitation of the glueing of the first material web (See ¶ [0063] - [0064]), wherein the signal processing unit is in signalling connection with at least one glue dam displacement drive and, if appropriate, initiates a displacement of the at least one glue dam in dependence on the established transverse position of at least one of the first material web and the second material web (See ¶ [0065] - [0067] describing the gluing device in signal communication with the controller {#1}. See further ¶ [0068] - [0075] describing the change in the material web position based on the signal feedback from the gluing device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno in view of Fischer to incorporate the teachings of Ishibuchi to include a glue dam for lateral delimitation of the gluing in connection with the signal processing unit with the motivation of providing a method to adjust the application of glue during the web forming process via a central controller in order to adjust to changing material web conditions/positions, as recognized by Ishibuchi in ¶ [0066].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731